        Case 1:18-cr-00340-LGS Document 371 Filed 07/22/20 Page 1 of 2




                    GENNARO CARIGLIO JR., P.L.
                 8101 BISCAYNE BOULEVARD • PENTHOUSE 701 • MIAMI, FL 33138
                                     TEL (305) 899-0438
                                     FAX (305) 373-3832

July 22, 2020

Via ECF and Email
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Sohrab Sharma, et al. (18 Cr. 340)
       Sohrab “Sam” Sharma

Dear Judge Schofield:

      Defendant, Sohrab “Sam” Sharma, by and through undersigned counsel,
respectfully moves this Court to modify his conditions of his pre-trial release as follows:

1.    Defendant’s home detention shall be modified to curfew only between the hours of
12:00 a.m. to 6:00 a.m. with GPS monitoring via an ankle bracelet to remain in place;

2.     Defendant shall be allowed to have contact with co-defendant, Robert Farkas,
without being in the presence of counsel.

3.     With respect to the financial disclosures required as a bail condition by Magistrate
Judge Moses’ June 7, 2018 bail order (Dkt. 33), defendant shall provide updated
disclosures to the United States Attorney’s Office including any assets of which he has
possession, custody or control, including joint or business accounts, including cash,
cryptocurrency, and digital currency.

4.     All other conditions of pretrial release shall remain the same.

      Undersigned counsel has conferred with counsels for the government, Samson
Enzer, Negar Tekaai, and Daniel Loss and they do not oppose these modifications.

      Undersigned counsel has conferred with Mr. Sharma’s Pre-Trial Services Officer,
Lori Morales, and she does not oppose these modifications.

       Accordingly, it is respectfully requested that this Court enter an Order modifying
the conditions of Mr. Sharma’s pre-trial release.
                                                 Very truly yours,
Case 1:18-cr-00340-LGS Document 371 Filed 07/22/20 Page 2 of 2




                                 /s/ Gennaro Cariglio_______
                                 GENNARO CARIGLIO, ESQ.
